Citation Nr: 1136299	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  05-12 862	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) and adjustment disorder with somnambulance prior to February 18, 2005, and a rating in excess of 70 percent from February 18, 2005, to December 14, 2007.

2.  Entitlement to an effective date earlier than February 18, 2005, for the grant of a total disability evaluation based individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1997 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  During the pendency of the Veteran's appeal, his claims folder was transferred to the RO in Waco, Texas.

The Veteran's case was previously before the Board in June 2007.  At that time, the issue of entitlement to eligibility for Dependents' Educational Assistance (DEA), under 38 U.S.C.A. Chapter 35, was also on appeal.  The Board remanded the issue, along with those on the title page, in June 2007.

The Veteran was granted entitlement to eligibility for DEA benefits by way of a rating decision dated in February 2008.  He was given notice of the decision that same month.  There is no indication in the claims folder that the Veteran expressed disagreement with any aspect of that rating decision.  Accordingly, the issue not before the Board for appellate review.

The Veteran's rating for his service-connected PTSD was increased to 100 percent by way of a rating decision dated in January 2008.  The effective date was established as of December 14, 2007.  Thus, the PTSD rating issue on appeal has been re-characterized to reflect the changed status of the staged rating for this issue.  

Finally, the Veteran changed representatives as of January 2009.  The change is reflected on the title page of this decision.


REMAND

The Veteran served on active duty from October 1997 to November 2003.  His service included duty in Kuwait from November 2002 to May 2003 which encompassed the beginning of Operation Iraqi Freedom.  

The Veteran's service treatment records (STRs) reflect that he began receiving treatment for sleepwalking and depression soon after his return from Kuwait.  He received several diagnoses of somnambulism and major depression.  

The Veteran submitted a claim for VA compensation benefits while still on active duty.  He was afforded a VA general medical examination in October 2003.  He was diagnosed with somnambulance and adjustment disorder with mixed anxiety and depression.  He was granted service connection for an adjustment disorder with somnambulance in December 2003, and he was given a 10 percent rating.  The effective date for the grant of service connection and the 10 percent rating was effective from the day after the Veteran's discharge--November 8, 2003.

The Veteran submitted a claim for entitlement to service connection for PTSD that was received in July 2004.  He submitted a private examination report that provided Axis I diagnoses of chronic PTSD, moderate, recurrent major depression, adjustment disorder, not otherwise specified, and sleepwalking disorder.  The private report also provided a Global Assessment of Functioning (GAF) score of 39.  

The Veteran was granted service connection for PTSD in October 2004.  His psychiatric disability was characterized as PTSD and adjustment disorder with somnambulance.  The Veteran was given a 50 percent rating for his disability.  Originally, the effective date was determined to be the date of claim in July 2004; however, the effective date was later established as November 8, 2003, by way of a rating decision dated in December 2004.  The Veteran initiated his appeal by disagreeing with the disability rating assigned.

VA treatment records reflect that the Veteran experienced an acute exacerbation of his psychiatric symptoms in early July 2004.  This required a brief period of hospitalization.  Upon his release, the Veteran determined he was going to quit his job and focus on attending college in the fall.  He had been employed as a janitor at a local school.  He has not been employed since that time.

Evidence of record documents the Veteran's struggles with coping with the pressures of attending classes and dealing with his symptomatology.  He had another acute exacerbation of his symptoms that required hospitalization for several days in February 2005.  In April 2005, the Veteran's disability rating was increased to 70 percent, based on the admission,.  The effective date for the increase was established as of February 18, 2005.

Prior to February 18, 2005, the Veteran's service-connected disabilities consisted of his PTSD and adjustment disorder with somnambulance, rated as 50 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral pes planus with bilateral plantar fasciitis and hearing loss in the left ear, both rated at a noncompensable level.  Accordingly, the Veteran did not meet the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a) (2010).

Because of the increased rating for PTSD established in April 2005, the Veteran satisfied the criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  The Veteran was granted entitlement to a TDIU rating in April 2005, with the effective date of February 18, 2005.

In reviewing the evidence of record, to include the VA outpatient treatment and inpatient treatment records, it is clear the TDIU was based on the impact of the Veteran's PTSD.  There is no indication that his other service-connected disabilities affected his ability to obtain or maintain substantially gainful employment.  The Veteran asserted he should have been awarded an earlier effective date for both his 70 percent rating and his TDIU rating.  

The Veteran's claim was certified on appeal to the Board in November 2005.

The Veteran submitted additional evidence that was received at the Board in December 2006.  The evidence included what appears to be a compensation and pension (C&P) examination to evaluate his service-connected psychiatric disability.  The report is dated in October 2006.  Of note, the examiner said the Veteran, for the present time, was extremely unstable and could be considered unemployable.  He said the Veteran was also almost totally disabled from any meaningful social relationships.  The examiner provided a GAF of 35.  The examiner also noted that the Veteran had been repeatedly hospitalized since 2003 for suicidal and homicidal tendencies.  The Board notes that this was the first VA examination for the Veteran's psychiatric disability as service connection was predicated on STRs and later increases were based on VA treatment records.  

The Veteran was later afforded a VA PTSD examination in December 2007.  The results of that examination were very similar to those of the examination of October 2006.  The Veteran received a GAF score of 35 and the examiner noted that the Veteran said he had not had any remission in his symptoms since the prior examination.  The examiner said that it did not appear to be likely that the Veteran was going to be able to look for or maintain employment given the frequency and severity of his symptoms.  

In January 2008, the Veteran was granted a 100 percent rating for his PTSD and adjustment disorder with somnambulance.  The effective date was established as of the date of the December 2007 examination.

The October 2006 examination report contained another item of information that was not previously of record--the Veteran reported he was receiving Social Security Administration (SSA) disability benefits.  A VA social work entry from May 4, 2005, noted that the Veteran reported having a disability examination by a doctor from Social Security.  Another VA social work entry, dated March 31, 2006, noted that the Veteran was in receipt of Social Security Disability Insurance (SSDI) benefits for himself and his daughter.  

The Veteran's SSA records must be obtained and associated with the claims folder.  It is not possible to determine their relevance at this point.  As noted, there is a May 2005 outpatient entry that reflects his being examined by SSA, thus the Board must conclude that he had filed a claim for SSA benefits close in time to the reported examination.  Such a claim would also be close in time to the effective date currently in effect for the 70 percent rating and TDIU rating.  Thus, the SSA records could be relevant as to whether the Veteran's disability was more severely disabling than rated at a time earlier than February 18, 2005.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's SSA records, to include the administrative decision that granted the benefits as well as the evidence relied on, and associate them with the claims folder.

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

